Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 1 of 26 Page ID #:1621




   1    David Azar (SBN 218319)
        MILBERG PHILLIPS GROSSMAN LLP
   2    16755 Von Karman Avenue, Suite 200
   3    Irvine, CA 92606
        Tel: (212) 594-5300
   4    dazar@milberg.com
   5
        Alex R. Straus (SBN 321366)
   6    GREG COLEMAN LAW PC
   7    16748 McCormick Street
        Los Angeles, CA 91436
   8    Tel: (917) 471-1894
   9    Fax: (865) 522-0049
        alex@gregcolemanlaw.com
  10
  11    Attorneys for the Plaintiffs
        *additional attorneys appear in signature
  12
  13                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  14                                 WESTERN DIVISION
  15
  16    MATTHEW AJZENMAN; SUSAN TERRY-                 Case No.: 2:20-cv-03643-DSF-JEM
        BAZER; BENNY WONG; ALEX CANELA,
  17    JEREMY WOOLLEY; AMANDA                         CORRECTED PLAINTIFFS’
  18    WOOLLEY; ANNE BERGER; and                      RESPONSE IN OPPOSITION
        KRYSTAL MOYER, on behalf of                    TO DEFENDANTS’ MOTION
  19    themselves and all others who are similarly    TO DISMISS CLAIMS
        situated,                                      AGAINST OFFICE OF THE
  20                                                   COMMISSIONER ET AL. FOR
                                  Plaintiffs,          LACK OF JURISDICTION
  21
  22         v.
                                                       Date: October 5, 2020
  23    OFFICE OF THE COMMISSIONER                     Time: 1:30 pm
        OF BASEBALL, an unincorporated                 Ctrm: 7D
  24                                                   Judge: Hon. Dale S. Fischer
        association doing business as MAJOR
  25    LEAGUE BASEBALL, ROBERT D.                     Date
  26    MANFRED, JR.; AZPB Limited                     Filed:   September 2, 2020
        Partnership; AZPB I, INC; ATLANTA
  27    NATIONAL LEAGUE BASEBALL
  28    CLUB INC.; ATLANTA NATIONAL
        LEAGUE BASEBALL CLUB, LLC;
                          CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                            MOTION TO DISMISS FOR LACK OF JURISDICTION
                                    Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 2 of 26 Page ID #:1622




   1    BALTIMORE ORIOLES LIMITED
        PARTNERSHIP; BALTIMORE
   2    ORIOLES INC; BALTIMORE
   3    BASEBALL CLUB INC.; BOSTON
        RED SOX BASEBALL CLUB LIMITED
   4    PARTNERSHIP; FENWAY
   5    SPORTS GROUP LLC; NEW
        ENGLAND SPORTS VENTURES,
   6    LLC; CHICAGO CUBS BASEBALL
   7    CLUB, LLC; CHICAGO WHITE SOX
        LTD.; CHISOX CORP.; THE
   8    CINCINNATI REDS, LLC;
   9    CLEVELAND INDIANS BASEBALL
        COMPANY LP; COLORADO
  10    BASEBALL PARTNERSHIP;
  11    COLORADO ROCKIES BASEBALL
        CLUB, LTD.; OLYMPIA
  12    ENTERTAINMENT, INC.; DETROIT
  13    TIGERS, INC.; CRANE CAPITAL
        GROUP; HOUSTON ASTROS INC.;
  14    HOUSTON ASTROS LLC; KANSAS
  15    CITY ROYALS BASEBALL CORP.;
        KANSAS CITY ROYALS
  16    BASEBALL CLUB, INC.; ANGELS
  17    BASEBALL LP; MORENO
        BASEBALL LP; GUGGENHEIM
  18    BASEBALL MANAGEMENT LLC;
  19    LOS ANGELES DODGERS, INC.;
        MIAMI MARLINS L.P.; MIAMI
  20    MARLINS, INC.; MILWAUKEE
  21    BREWERS BASEBALL CLUB, INC.;
        MILWAUKEE BREWERS
  22    HOLDINGS LLC; MINNESOTA
  23    TWINS, LLC; STERLING
        DOUBLEDAY ENTERPRISES LP;
  24    METS PARTNERS INC.; NEW
  25    YORK YANKEES PARTNERSHIP;
        YANKEE GLOBAL ENTERPRISES
  26    LLC; ATHLETICS INVESTMENT
  27    GROUP LLC.; PHILLIES LP;
        PITTSBURGH ASSOCIATES LP;
  28    PITTSBURGH BASEBALL, INC.;
                      CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                        MOTION TO DISMISS FOR LACK OF JURISDICTION
                                Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 3 of 26 Page ID #:1623




   1    PADRES, L.P.; SAN FRANCISCO
        BASEBALL ASSOCIATES L.P.; THE
   2    BASEBALL CLUB OF SEATTLE
   3    LLLP; BASEBALL OF SEATTLE
        INC.; ST. LOUIS CARDINALS LLC;
   4    ST. LOUIS NATIONAL BASEBALL
   5    CLUB INC.; TAMPA BAY DEVIL
        RAYS LTD.; RANGERS BASEBALL
   6    EXPRESS LLC; ROGERS BLUE
   7    JAYS BASEBALL PARTNERSHIP;
        TORONTO BLUE JAYS BASEBALL
   8    LTD; WASHINGTON NATIONALS
   9    BASEBALL CLUB LLC;
        TICKETMASTER LLC; LIVE
  10    NATION WORLDWIDE, INC.; LIVE
  11    NATION ENTERTAINMENT, INC.;
        STUBHUB, INC.; LAST MINUTE
  12    TRANSACTIONS, INC.; and JOHN
  13    DOE CORPORATIONS 1-75,

  14                            Defendants.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                      CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                        MOTION TO DISMISS FOR LACK OF JURISDICTION
                                Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 4 of 26 Page ID #:1624




   1                                                  Table of Contents
   2    I. INTRODUCTION .............................................................................................. 1
   3    II. BACKGROUND ................................................................................................ 1
   4    III. ARGUMENT ...................................................................................................... 4
             A. This Court Can Exercise Personal Jurisdiction Over Defendants,
   5            and Thus Plaintiffs’ Claims Against Defendants Should Not Be
   6            Dismissed. ................................................................................................... 4
                 1. The MLB club defendants located outside of California are
   7                subject to specific jurisdiction in this Court. ........................................ 5
   8                   a. The MLB clubs have both purposefully availed themselves
                           of California law by having played and continuing to play
   9                       into the future baseball games in California. .............................. 6
  10                   b. Plaintiffs’ claims against the MLB clubs arise directly out
                           of their California-related activities and their transactions
  11                       with Plaintiffs. .............................................................................. 7
  12                   c. This Court’s exercise of specific jurisdiction against the
                           MLB clubs is reasonable. ............................................................ 8
  13
             B. Plaintiffs Have Standing as to All Defendants Due to Defendants’
  14            Participation in a Conspiracy to Refuse Refunds. ...................................... 9
  15         C. Plaintiffs’ Claims Are Not Moot. .............................................................. 12
  16    IV. LEAVE TO AMEND ....................................................................................... 18
        V. CONCLUSION ................................................................................................. 18
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                               -i-
                               CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                                 MOTION TO DISMISS FOR LACK OF JURISDICTION
                                         Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 5 of 26 Page ID #:1625




   1                                               Table of Authorities

   2    Cases                                                                                                     Page(s)
   3
        Allen v. Wright, 468 U.S. 737 (1984)(1984) ............................................................ 9
   4
   5    Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) .................................... 12, 13

   6    Cetacean Cmty. v. Bush, 386 F.3d 1169 (9th Cir. 2004) .......................................... 9
   7
        Chen v. Allstate Ins. Co., 819 F.3d 1136 (9th Cir. 2016) ................................ passim
   8
   9    Cisco Sys., Inc. v. STMicroelectronics, No. C-14-03236-RMW,
           2015 U.S. Dist. LEXIS 71958 (N.D. Cal. June 2, 2015) .................................. 11
  10
  11    Cont’l Auto. Sys. v. Avanci, LLC, No. 19-CV-02520-LHK,
          2019 U.S. Dist. LEXIS 214608 (N.D. Cal. Dec. 11, 2019) ................................ 8
  12
  13    Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945)(1945) ...................................... 5

  14    Kottler v. Deutsche Bank AG, 607 F. Supp. 2d 447 (S.D.N.Y. 2009) ............... 9, 10
  15
        Morrill v. Scott Fin. Corp., 873 F.3d 1136 (9th Cir. 2017) .................................. 6, 8
  16
  17    Nat’l Football League’s Sunday Ticket Antitrust Litig. v. DirecTV, LLC,
          933 F.3d 1136 (9th Cir. 2019) ........................................................................... 11
  18
  19    Payne v. Office of the Comm’r of Baseball, No. 15-cv-03229,
          2016 U.S. Dist. LEXIS 47971 (N.D. Cal. Apr. 8, 2016) ................................ 6, 7
  20
  21    Pitts v. Terrible Herbst, Inc., 653 F.3d 1081 (9th Cir. 2011.) ................................ 17

  22    Presidential Life Ins. Co. v. Milken, 946 F. Supp. 267 (S.D.N.Y. 1996) ............... 10
  23
        Rogers v. Lyft, Inc., No. 20-cv-01938-VC, 2020 U.S. Dist. LEXIS 61169
  24      (N.D. Cal. Apr. 7, 2020) ........................................................................................ 2
  25
        Schneider v. Chertoff, 450 F.3d 944 (9th Cir. 2006) ................................................ 9
  26
  27    Shahar v. Hotwire, Inc., No. C 12-06027 JSW,
           2013 U.S. Dist. LEXIS 202256 (N.D. Cal. Apr. 15, 2013) .............................. 10
  28
                                                             -ii-
                              CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                                MOTION TO DISMISS FOR LACK OF JURISDICTION
                                        Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 6 of 26 Page ID #:1626




   1    Sparling v. Daou (In re Daou Sys.), 411 F.3d 1006 (9th Cir. 2005) ...................... 18

   2    Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586 (9th Cir. 1996) ................. 5
   3
        United States Constitution. Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,
   4      557 F.2d 1280 (9th Cir. 1977) ............................................................................. 5
   5
        Van v. LLR, Inc., 962 F.3d 1160 (9th Cir. 2020) .................................................... 14
   6
   7    Ziegler v. Indian River Cnty., 64 F.3d 470 (9th Cir. 1995) ................................... 4-5

   8
   9
        Statutes
  10
  11    Cal. Civ. Proc. Code § 410.10 .................................................................................. 5

  12
  13
        Rules
  14
  15    Fed. R. Civ. P. 12 ...................................................................................................... 5

  16    Fed. R. Civ. P. 15 .................................................................................................... 18
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                               -iii-
                                CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                                  MOTION TO DISMISS FOR LACK OF JURISDICTION
                                          Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 7 of 26 Page ID #:1627




   1        I.   INTRODUCTION

   2             The public health crisis caused by Novel Coronavirus Disease (“COVID-19”)
   3
        has caused unprecedented economic and social hardship. At the time of this writing,
   4
   5    there are over 5.72 million cases of COVID-19 infections and over 177,000 deaths

   6    in the United States.1 By the end of August 1, over 28 million people claimed
   7
        unemployment benefits.2 Despite the unprecedented strain the pandemic has placed
   8
   9    on the economy, many businesses continue to act lawfully and ethically by providing

  10    customers refunds for events that will not take place due to public health mandates.
  11
        However, one glaring exception to this practice has been baseball. Class Members
  12
  13    enthusiastically purchased tickets in anticipation of the 2020 MLB season. However,

  14    when the true depth of the pandemic became clear, it was clear that it would be
  15
        impossible to play a standard 162-game season with fans in attendance. Instead of
  16
  17    acknowledging this reality and promptly issuing refunds to all customers

  18    immediately, Defendants have refused to do so under the pretext that they are merely
  19
        “postponing” the season. As a result of this conduct, Class Members are being forced
  20
  21    to shoulder Defendants’ financial burden for the foreseeable future.
  22    II.      BACKGROUND
  23
                 Baseball Defendants’ motion to dismiss is directed at the Plaintiffs that
  24
  25
        1
  26      Coronavirus in the U.S.: Latest Map and Case Count, The New York Times (Aug.
        24, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html
  27    (last accessed Aug. 31, 2020).
        2
          Unemployment Insurance Weekly Claims, Department of Labor (August 20, 2020),
  28    https://www.dol.gov/ui/data.pdf (last accessed Aug. 31, 2020).
                                                -1-
                          CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                            MOTION TO DISMISS FOR LACK OF JURISDICTION
                                    Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 8 of 26 Page ID #:1628




   1    purchased tickets directly from their favorite MLB teams. These purchases were

   2    significant and often involved thousands of dollars and required financing. See, e.g.
   3
        Corrected Amended Class Action Complaint (“Complaint”), ¶¶ 9, 16, 23, 25, ECF
   4
   5    No. 42-1. The MLB’s teams (the “Defendant clubs” or the “MLB clubs”) were

   6    scheduled to begin their regular season with Opening Day on March 26, 2020 and
   7
        would run through the first week of October. This would include 81 games at the
   8
   9    respective home stadium of each team. However, on March 12, 2020, Commissioner

  10    Manfred cancelled the remainder of Spring Training and postponed the beginning of
  11
        the baseball season by two weeks due to COVID-19.3 At that time, MLB failed to
  12
  13    issue refunds for millions of ticketholders, earning the immediate swift and severe

  14    criticism of the media at large, of lawmakers, and of fans.4 On March 16, 2020, MLB
  15
        announced that the start of the regular season would be further postponed at least
  16
  17    until mid-May 2020.5 Again, there was no mention of refunds for ticketholders

  18
        3
  19      Mark Feinsand, Opening Day delayed, Spring games canceled, MLB News (Mar.
        12, 2020), https://www.mlb.com/news/mlb-2020-season-delayed (last accessed Aug.
  20    31, 2020).
        4
          Defendants cite the decision in Rogers v. Lyft, Inc., No. 20-cv-01938-VC, 2020 U.S.
  21    Dist. LEXIS 61169, at *1 (N.D. Cal. Apr. 7, 2020), claiming this case similarly seeks
        to opportunistically capitalize on the Covid pandemic. Defs.’ Br. 11. Lyft was a labor
  22    law case alleging that defendant misclassified drivers as contractors, and that by
  23    refusing to pay them while they were not driving, drivers would be motivated to work
        during the pandemic, thereby endangering the public; Plaintiffs sought a preliminary
  24    injunction forcing Lyft to classify drivers as employees and pay them not to drive.
        The court viewed the allegations as farfetched. This case is different, and the
  25    argument by Defendants that they are somehow the victims for having been sued to
  26    give refunds for games is absurd. Defendants did not implement any policy for
        refunds until after the filing of the Complaint, a fact not lost on journalists. See, e.g.,
  27    https://www.nj.com/yankees/2020/04/is-fans-lawsuit-scaring-mlb-teams-finally-
        permitted-to-refund-ticket-money.html (last accessed Aug. 31, 2020).
  28    5
            Major League Baseball Statement, MLB News (Mar. 16, 2020),
                                                 -2-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 9 of 26 Page ID #:1629




   1    despite the impossibility of using the tickets they have already paid for. During this

   2    time, some Plaintiffs reached out to different Team Defendants to refund their tickets.
   3
        Compl. ¶¶ 19-21, 28. In response, the Team Defendants refused to offer any refunds
   4
   5    to Plaintiffs, citing MLB policy. Id. MLB teams addressed the delay of the 2020

   6    baseball season on their respective websites. In every instance, the teams stated that
   7
        the games were “postponed” rather than cancelled and that they were working with
   8
   9    MLB to address the issue of ticket policies. See e.g., Compl. ¶ 78, 78(d), (f), (g), (k),

  10    (q), (s).
  11
               At the time the Complaint was filed, MLB offered no guidance or policy
  12
  13    regarding refunds for 2020 season ticketholders. However, even after MLB issued a

  14    so-called “policy,” it was inadequate relief to the classes. First, numerous
  15
        ticketholders have not received refunds at all. Second, others have been forced to
  16
  17    accept credits for a hypothetical 2021 season that may not take place. Finally, even

  18    those getting refunds do not get interest or disgorgement on those monies. By
  19
        refusing to formally cancel games, MLB is able to avoid issuing refunds to 2020
  20
  21    ticketholders. However, it will be virtually impossible for ticketholders to use their
  22    tickets for the 2020 season because dates for certain games have already passed,
  23
        government and health officials have indicated that games should not be held or
  24
  25    attended, and MLB has indicated that games will not be rescheduled as usual. Finally,
  26
  27
        https://www.mlb.com/press-release/major-league-baseball-statement-x5426             (last
  28    accessed Aug. 31, 2020).
                                                -3-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 10 of 26 Page ID #:1630




    1   even if MLB does schedule some games in 2020, it is unlikely to allow ticketholders

    2   into the stadiums at all due to COVID-19.
    3
               Plaintiffs filed their complaint against Defendants on April 20, 2020 and the
    4
    5   Amended Complaint on April 29, 2020. ECF Nos. 1, 16. Plaintiffs later filed a

    6   Corrected Amended Complaint. ECF No. 42. On July 29, 2020, Defendants filed
    7
        their motion to dismiss for lack of jurisdiction. Defendants argue that (1) the Court
    8
    9   lacks personal jurisdiction over out-of-state Defendants; (2) Plaintiffs lack Article III

   10   standing to sue Defendants that did not sell them tickets; and (3) Plaintiffs’ claims
   11
        are moot. These arguments are without merit. As shown herein, the Court has general
   12
   13   and specific jurisdiction over the Defendants. Next, Plaintiffs have Article III

   14   standing to sue all Defendants because they acted in furtherance of a conspiracy to
   15
        wrongfully refuse to issue refunds to ticketholders. Finally, Plaintiffs claims are not
   16
   17   moot because some Plaintiffs did not accept offers of refund and others did not

   18   receive interest with their refunds.
   19
        III.   ARGUMENT
   20
   21          A.    This Court Can Exercise Personal Jurisdiction Over Defendants,
                     and Thus Plaintiffs’ Claims Against Defendants Should Not Be
   22                Dismissed.6
   23
               When the court has not held an evidentiary hearing, in order to survive a
   24
   25   motion to dismiss under Rule 12(b)(2), a plaintiff need only make a prima facie
   26
   27   6
         It appears that Defendants do not argue that Defendant Office of the Commissioner
   28   of Baseball should be dismissed for lack of personal jurisdiction. Defs.’ Br. 18-23.
                                                -4-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 11 of 26 Page ID #:1631




    1   showing of personal jurisdiction over the defendant. Ziegler v. Indian River Cnty., 64

    2   F.3d 470, 473 (9th Cir. 1995). A court must take the allegations in the complaint as
    3
        true and resolve all disputed jurisdictional facts in the plaintiff’s favor. Am tel. & Tel.
    4
    5   Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588-89 (9th Cir. 1996).

    6         California’s long-arm statute, Cal. Civ. Proc. Code § 410.10, is coextensive
    7
        with the constitutional limits of personal jurisdiction under the United States
    8
    9   Constitution. Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1286 (9th

   10   Cir. 1977). Constitutional due process here requires that a defendant have certain
   11
        “minimum contacts” with California, “such that the maintenance of the suit does not
   12
   13   offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

   14   Washington, 326 U.S. 310, 316 (1945) (citation omitted; internal quotation marks
   15
        omitted). Such minimum contacts are demonstrated through general jurisdiction or
   16
   17   specific jurisdiction.

   18                1.     The MLB club defendants located outside of California are
   19                       subject to specific jurisdiction in this Court.
   20         When reviewing whether a defendant is subject to specific jurisdiction, the
   21
        court examines whether (1) the defendant has “purposefully direct[ed] his activities
   22
   23   or consummate[d] some transaction with the forum or resident thereof; or
   24   perform[ed] some act by which he purposefully avails himself of the privilege of
   25
        conducting activities in the forum;” (2) the claim “arises out of or relates to the
   26
   27   defendant’s forum-related activities;” and (3) exercising jurisdiction will be
   28   reasonable by “comport[ing] with fair play and substantial justice.” Morrill v. Scott
                                                 -5-
                          CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                            MOTION TO DISMISS FOR LACK OF JURISDICTION
                                    Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 12 of 26 Page ID #:1632




    1   Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017) (quoting Schwarzenegger v. Fred

    2   Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)). The plaintiff bears the burden
    3
        of satisfying the first two prongs of this test. If successful, the burden shifts to the
    4
    5   defendant to demonstrate that the exercise of jurisdiction would be unreasonable. Id.

    6   (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)).
    7
                            a.    The MLB clubs have both purposefully availed themselves
    8                             of California law by having played and continuing to play
    9                             into the future baseball games in California.

   10         A court generally will apply the purposeful availment test when the plaintiff’s
   11
        claim arises out of contract and will apply the purposeful direction test when the
   12
   13   underlying claim alleges tortious conduct. Id. at 802. The purposeful availment test

   14   applies here, and it affirmatively demonstrates that the MLB clubs and the Office of
   15
        the Commissioner of Baseball are subject to specific jurisdiction.
   16
   17         In arguing against the exercise of personal jurisdiction, Defendants rely on

   18   Payne v. Office of the Comm’r of Baseball, No. 15-cv-03229, 2016 U.S. Dist. LEXIS
   19
        47971 (N.D. Cal. Apr. 8, 2016). There, however, the Payne court found that “the
   20
   21   purposeful availment prong is satisfied insofar as the Out-of-State Clubs play games
   22   in California.” Id. at *19. It is clear that the MLB clubs located outside of California
   23
        have purposefully availed themselves of California law by regularly scheduling,
   24
   25   traveling to, and playing against clubs located in California. Id.
   26
   27
   28
                                                -6-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 13 of 26 Page ID #:1633




    1                       b.     Plaintiffs’ claims against the MLB clubs arise directly out
                                   of their California-related activities and their transactions
    2                              with Plaintiffs.
    3
              Here, unlike in Payne, the second prong is satisfied and demonstrates that
    4
    5   application of specific jurisdiction is appropriate. In Payne, the plaintiff raised claims

    6   of negligence (and other tort theories of liability) as to each club’s use of netting to
    7
        mitigate the risks attendant in a baseball game. See id. As the court put it, because
    8
    9   the negligence claim “does not challenge the mere participation in the sport of

   10   baseball” as a fan, the claim could not be said to arise out of the clubs’ purposeful
   11
        availment of California law. Id. “[T]here is no specific allegation or evidence
   12
   13   suggesting the out-of-state teams exert any significant measure of control over the

   14   conditions at [California] stadiums, the asserted claims do not appear sufficiently
   15
        related to the Out-of-State Clubs’ California activities.” Id. at *19-20.
   16
   17         Plaintiffs here, however, do not raise negligence claims, or any other tort

   18   claims. Their claims specifically relate to the sale of tickets for future scheduled
   19
        games; to the scheduling, cancelation, and rescheduling of games; and to the
   20
   21   failure—or rather, the refusal—to grant money refunds of ticket sales for games that
   22   have either been canceled or now will be played without fans in attendance. Unlike
   23
        Payne, Plaintiffs here have specifically alleged that all MLB clubs—including those
   24
   25   located outside California—develop the schedule of regular season games, and
   26   accordingly, were involved in the cancelation and rescheduling of regular season
   27
        games to be played without fans in attendance. Compl., ¶ 35. Plaintiffs’ claims
   28
                                                 -7-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 14 of 26 Page ID #:1634




    1   directly relate to and arise out of (1) canceled games that would have required the

    2   out-of-state clubs to travel to California and (2) rescheduled games that have required
    3
        and will require into the future the out-of-state clubs to travel to California. For those
    4
    5   out-of-state clubs, their travel to California to play baseball constitutes purposeful

    6   availment, and their playing the game directly relates to and gives rise to Plaintiffs’
    7
        claims—that games were originally scheduled for which they purchased tickets, and
    8
    9   were later canceled and rescheduled for which they cannot use their tickets, but also

   10   cannot obtain a full monetary refund based upon the clubs’ and the MLB’s conduct.
   11
                             c.     This Court’s exercise of specific jurisdiction against the
   12                               MLB clubs is reasonable.
   13
               Where the first two prongs of the specific jurisdiction analysis are
   14
   15   demonstrated, the court next must determine whether the exercise of jurisdiction will

   16   be reasonable. Morrill, 873 F.3d at 1142. Following proof of the first two prongs—
   17
        here, purposeful availment that gives rise to Plaintiffs’ claims—the burden shifts to
   18
   19   the defendant to “present a compelling case that the exercise of jurisdiction would
   20   not be reasonable.” Id. (internal quotation marks omitted).
   21
               “Specific jurisdiction is presumptively reasonable if the first two requirements
   22
   23   are satisfied.” Cont’l Auto. Sys. v. Avanci, LLC, No. 19-CV-02520-LHK, 2019 U.S.
   24   Dist. LEXIS 214608, at *25-26 (N.D. Cal. Dec. 11, 2019). Here, there is no
   25
        compelling evidence or argument that Defendants could present that the “traditional
   26
   27   notions of fair play and substantial justice” would be offended through the application
   28   of specific jurisdiction. See id. at *26. In short, the application of specific jurisdiction
                                                  -8-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 15 of 26 Page ID #:1635




    1   over the MLB clubs located outside of California is reasonable.

    2         B.     Plaintiffs Have Standing as to All Defendants Due to Defendants’
    3                Participation in a Conspiracy to Refuse Refunds.

    4         Article III standing is required in order for the suit to constitute a “case or
    5
        controversy” over which a federal court has subject matter jurisdiction. Cetacean
    6
    7   Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). In order to show Article III

    8   standing, a plaintiff must demonstrate: “(1) injury in fact; (2) causation; and (3)
    9
        likelihood that a favorable decision will redress the injury.” Schneider v. Chertoff,
   10
   11   450 F.3d 944, 959 (9th Cir. 2006) (citing Lujan v. Defenders of Wildlife, 504 U.S.

   12   555, 560 (1992)). Furthermore, a “plaintiff must allege personal injury fairly
   13
        traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by
   14
   15   the requested relief.” Allen v. Wright, 468 U.S. 737, 751 (1984).

   16         Defendants’ argument is straightforward: Plaintiffs directly purchased tickets
   17
        from only five clubs, therefore Plaintiffs lack Article III standing to sue the remaining
   18
   19   twenty-five Defendant Clubs, the Office of the Commissioner, and Commissioner
   20   Manfred. Defs.’ Br. 23. Under different facts and circumstances, this argument would
   21
        have merit. However, because Plaintiffs here allege that Defendants engaged in a
   22
   23   conspiracy, thereby resulting in Plaintiffs’ and the proposed class’s injuries,
   24   Defendants’ argument fails. Conspiracy allegations are a limited exception to
   25
        standing’s general rule which requires a “direct nexus between the defendant’s
   26
   27   actions and the plaintiff’s injuries.” Kottler v. Deutsche Bank AG, 607 F. Supp. 2d
   28   447, 468 (S.D.N.Y. 2009); see also Nat’l Football League’s Sunday Ticket Antitrust
                                                -9-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 16 of 26 Page ID #:1636




    1   Litig. v. DirecTV, LLC, 933 F.1136, 1157-58 (9th Cir. 2019) (noting that allegations

    2   of a conspiracy to limit the output of televised football games for fans was sufficient
    3
        to confer standing to all plaintiffs to sue the involved defendants). If Plaintiff properly
    4
    5   alleges a conspiracy, “then injuries suffered at the hand of any particular defendant

    6   are imputed to all other conspiracy participants, and plaintiff can overcome the
    7
        otherwise absolute bar to standing.” Id. at 468-469 (citing Rios v. Marshall, 100
    8
    9   F.R.D. 395, 404 (S.D.N.Y. 1983) (“Where a complaint properly alleges a conspiracy

   10   by several defendants, a plaintiff injured by one of the defendants as a result of the
   11
        conspiracy has standing to sue the co-conspirator defendants even though the plaintiff
   12
   13   had no direct dealings with the co-conspirators.”)); see also Presidential Life Ins. Co.

   14   v. Milken, 946 F. Supp. 267, 280 (S.D.N.Y. 1996) (“A class representative who
   15
        alleges a conspiracy by a group of defendants has standing to sue each defendant,
   16
   17   even if it did not enter into separate transactions with each defendant.”). The cases

   18   cited by Defendants are irrelevant because none of them involve or address
   19
        allegations of conspiracy. Defs.’ Br. 24-25 (citing Easter v. Am. W. Fin., 381 F.3d
   20
   21   948, 962 (9th Cir. 2004) (noting that plaintiffs “presented no evidence that their
   22   alleged injuries were the result of a conspiracy or concerted scheme between the
   23
        Trust Defendants”); and Shahar v. Hotwire, Inc., No. C 12-06027 JSW, 2013 U.S.
   24
   25   Dist. LEXIS 202256, at *10-11 (N.D. Cal. Apr. 15, 2013) (not discussing allegations
   26   of conspiracy between co-defendants)).
   27
              In California, the elements for civil conspiracy are “(1) the formation and
   28
                                                 -10-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 17 of 26 Page ID #:1637




    1   operation of the conspiracy and (2) damage resulting to plaintiff from (3) an act or

    2   acts done in furtherance of the common design.” Cisco Sys., Inc. v.
    3
        STMicroelectronics, No. C-14-03236-RMW, 2015 U.S. Dist. LEXIS 71958, at *9
    4
    5   (N.D. Cal. June 2, 2015) (internal citations omitted). To allege a conspiracy, the

    6   “plaintiff must allege, at a minimum, an agreement to commit the wrongful acts. The
    7
        conspiracy may be inferred from the nature of the acts done, the relations of the
    8
    9   parties, the interests of the alleged conspirators, and other circumstances.” Id. As

   10   Plaintiffs allege, Defendants scheduled games and subsequently canceled or
   11
        rescheduled them, Compl., ¶ 35, to be played without fans in attendance, all
   12
   13   following the purchase of tickets. Plaintiffs allege (1) that Defendants formed a

   14   conspiracy to avoid refunding monies paid by Class Members, Compl., ¶¶ 36, 96,
   15
        132; (2) that they were harmed by Defendants’ actions taken pursuant to this
   16
   17   conspiracy, id., ¶¶ 10, 13, 15, 17, 22, 24, 26, 29, 31; and (3) that Defendants’ actions

   18   were undertaken in furtherance of this conspiracy to avoid refunding monies paid by
   19
        Class Members, id., ¶¶ 96, 98, 133. Similar to the antitrust context, Defendants
   20
   21   conspired to limit the supply of games to be played with fans in attendance, all
   22   following the purchase of tickets, without issuing full monetary refunds with interest.
   23
        See Nat’l Football League’s Sunday Ticket Antitrust Litig., 933 F.3d at 1157-58.
   24
   25   Having conspired together to cancel and reschedule games, and to subsequently
   26   refuse to issue full relief to Plaintiffs and consumers, Defendants cannot now escape
   27
        liability on standing grounds. Taking Plaintiffs’ conspiracy allegations as true,
   28
                                               -11-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 18 of 26 Page ID #:1638




    1   Plaintiffs have stated a claim for civil conspiracy involving all Defendants.

    2   Therefore, under the conspiracy exception to Article III standing, Plaintiffs have
    3
        standing to bring suit against all Defendants.
    4
    5         C.     Plaintiffs’ Claims Are Not Moot.

    6         Defendants assert that multiple Plaintiffs’ claims should be dismissed as moot.
    7
        The mootness doctrine requires that a plaintiff have a “personal stake in the outcome
    8
    9   of the lawsuit” throughout the litigation. Campbell-Ewald Co. v. Gomez, 136 S. Ct.

   10   663, 669 (2016) (citation omitted). “A case becomes moot, however, only when it is
   11
        impossible for a court to grant any effectual relief what-ever to the prevailing party.
   12
   13   As long as the parties have a concrete interest, however small, in the outcome of the

   14   litigation, the case is not moot.” Id. (finding that an offer of complete relief cannot
   15
        moot a claim) (citations omitted). In short, a plaintiff’s claim only becomes moot
   16
   17   when the plaintiff “actually receives all of the relief he or could receive on the claim

   18   through further litigation.” Chen v. Allstate Ins. Co., 819 F.3d 1136, 1144 (9th Cir.
   19
        2016) (emphasis in original). A defendant cannot offer limited relief—something less
   20
   21   than what the plaintiff claims for damages—in an effort to “pick off” a named
   22   plaintiff from representing a class of similarly situated consumers. Id. at 1147 (citing
   23
        Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 339 (1980)).
   24
   25         Plaintiffs claim that—through the purchase of tickets for MLB games, which
   26   have since been canceled or rescheduled for play without fans in attendance—
   27
        Defendants have improperly deprived them of the use of their money, and have
   28
                                               -12-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 19 of 26 Page ID #:1639




    1   effectively taken an interest free loan (using Plaintiffs’ money) that has not yet been

    2   repaid. E.g., Compl., ¶ 1. Defendants argue that because they have offered—and
    3
        some Plaintiffs’ have accepted—refunds or credits for future tickets, Plaintiffs’
    4
    5   claims are now moot. Defs.’ Br. 27. This is incorrect.

    6         In particular, Defendants point to five named Plaintiffs (Plaintiffs Amanda and
    7
        Jeremy Woolley, Plaintiff Berger, Plaintiff Moyer, and Plaintiff Ajzenman) who
    8
    9   “have [been] provided full refunds or the option to receive full refunds.” Id. An

   10   unaccepted offer, however, clearly cannot moot a plaintiff’s claim—and certainly
   11
        cannot moot the claims of similarly situated class members. Gomez, 136 S. Ct. at 669
   12
   13   (“[A]n unaccepted settlement offer or offer of judgment does not moot a plaintiff’s

   14   case.”); see also Chen, 819 F.3d at 1147 (noting that where an offer would provide
   15
        complete relief to an individual plaintiff’s claims, but would not offer complete relief
   16
   17   as to the plaintiff’s class claims, the claims are not yet mooted until “the plaintiff has

   18   had a fair opportunity to move for class certification”). Plaintiff Ajzenman was given
   19
        a credit for future ticket purchases—something he has not requested. Defs.’ Br. 28
   20
   21   (citation omitted). Plaintiff Ajzenman’s claims cannot be and are not moot.
   22         Plaintiffs Amanda and Jeremy Woolley, Plaintiff Berger, and Plaintiff Moyer
   23
        all received a “full refund” of their ticket purchases. Defs.’ Br. 27 (citations omitted).
   24
   25   However, despite purchasing their tickets well ahead of the 2020 MLB regular
   26   season—often times purchasing in 2019—and not receiving refunds until at least
   27
        June 2020, these Plaintiffs never received interest for their purchases. Plaintiff
   28
                                                -13-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 20 of 26 Page ID #:1640




    1   Jeremy Woolley, for example, purchased tickets from the Chicago Cubs in the

    2   amount of $2,159.36 on November 14, 2019. Cubs Decl., ¶ 5, ECF No. 77-4. He
    3
        received a refund totaling $2,159.36 by July 10, 2020. Id., ¶ 6. Plaintiff Woolley
    4
    5   received no interest as part of this claimed “full refund,” despite the Cubs club

    6   holding his money interest-free for eight months. Plaintiff Berger also purchased
    7
        tickets from the Chicago Cubs in the amount of $2,746.24 on November 23, 2019.
    8
    9   Id., ¶ 3. She received a refund totaling $2,746.24 by July 10, 2020. Id., ¶ 4. Plaintiff

   10   Berger received no interest as part of this claimed “full refund,” despite the Cubs
   11
        club holding his money interest-free for eight months. Plaintiff Moyer purchased
   12
   13   tickets from the Philadelphia Phillies in the amount of $608.50 on February 24, 2020.

   14   Phillies Decl., ¶ 3, ECF No. 77-10. He received a refund totaling $608.50, but the
   15
        transaction does not list the date it was refunded—only that it related to the game
   16
   17   scheduled for April 19, 2020. Id., ¶ 4; id., Ex. A. Plaintiff Moyer received no interest

   18   as part of this claimed “full refund,” despite the Phillies club holding his money
   19
        interest-free for at least two months, if not longer.
   20
   21         Plaintiffs have alleged that through their ticket purchases, they lost the use of
   22   their money (and subsequently the interest that could be accrued). Compl., at 50.
   23
        Courts recognize such claims as legitimate. Van v. LLR, Inc., 962 F.3d 1160, 1164-
   24
   25   65 (9th Cir. 2020) (holding that a plaintiff’s claim for loss of the use of money is
   26   actual, concrete, and particularized such that it creates a valid claim for monetary
   27
        relief). Plaintiffs’ claims here are valid and cognizable. Defendants held Plaintiffs’
   28
                                                -14-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 21 of 26 Page ID #:1641




    1   and consumers’ money interest-free for months. Shortly after determining that they

    2   would cancel a portion of the baseball season, Defendants could have immediately
    3
        issued refunds in an effort to limit the time that Plaintiffs and consumers were
    4
    5   deprived of their money; but Defendants refused to do so. Not only have they waited

    6   to offer refunds, but when they issue them, they refuse to pay interest. Such an offer,
    7
        when left unaccepted—as in the case of Plaintiff Ajzenman—does not moot the
    8
    9   underlying claim. And even where a refund is accepted, where interest is not included

   10   in the offered refund, the refund cannot moot the underlying claim, because those
   11
        Plaintiffs and consumers have not “actually receive[d] all of the relief he or could
   12
   13   receive on the claim through further litigation.” Chen, 819 F.3d at 1144 (emphasis

   14   added).
   15
              In reply, Defendants may further assert that some clubs have offered credits
   16
   17   for future ticket purchases, which, for some clubs, are for more than 100% of the

   18   initial purchase, and that this amounts to interest. This likewise is an inadequate
   19
        remedy to Plaintiffs’ claims, and thus fails to moot their underlying claims. Id.
   20
   21   Plaintiffs and consumers were deprived of their money. Any remedy that does not
   22   offer a monetary refund, with monetary interest, does not suffice as a valid remedy
   23
        on Plaintiffs’ claims. Accordingly, fans who received credits have live claims for the
   24
   25   full amount of the tickets plus interest and disgorgement.
   26         The COVID-19 global pandemic continues in force. There remains great
   27
        uncertainty as to when the pandemic will abate, if at all, and when a potential vaccine
   28
                                               -15-
                        CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                          MOTION TO DISMISS FOR LACK OF JURISDICTION
                                  Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 22 of 26 Page ID #:1642




    1   will be available, if one even can be developed or if one will even be effective.

    2   Accordingly, future baseball games in 2021 remain uncertain. Future games may be
    3
        canceled altogether, or they may be played without fans in attendance. Thus, credits
    4
    5   for future tickets hold speculative, uncertain value, and certainly less effective value

    6   as money, which is fungible and may be used for other purchases. Even where credits
    7
        may be used for merchandise, for example, such a credit holds limited use and is
    8
    9   likewise less holds less effective value as money, which could be used for such

   10   merchandise purchases or for other purchases elsewhere. Further, even if the 2021
   11
        baseball season will be played—and with fans in attendance—consumers may find
   12
   13   scheduling conflicts based upon their club’s future schedule that may necessitate that

   14   they not attend games in the future. For example, while an Atlanta Braves fan may
   15
        have purchased tickets for 20 home games this season, she may have significant
   16
   17   scheduling conflicts with the Braves’ 2021 schedule, such that she cannot attend any

   18   games (if they are even held). Or, for example, a New York Mets fan who purchased
   19
        tickets for games this season may suffer unforeseen circumstances that make
   20
   21   attendance at future games impossible. Accordingly, a credit for future ticket
   22   purchases—even if they include an additional 20% value, for example—have little
   23
        use to these fans, whereas the full money refund, with interest, Plaintiffs claim here
   24
   25   on their behalf would have real value. A consumer can certainly use a full refund to
   26   simply purchase more tickets to future baseball games, should they wish to do so—
   27
        at which point, the refund functions no different than the ticket credit. Or the
   28
                                               -16-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 23 of 26 Page ID #:1643




    1   consumer could use the refunded money for other purchases—something the ticket

    2   (or merchandise) credit cannot do. Under any circumstance, a credit is inadequate to
    3
        make Plaintiffs and consumers whole. They used money to make their purchases.
    4
    5   With the uncertainty of baseball’s future due to COVID-19, the only adequate

    6   remedy under Plaintiffs’ claims is a full refund with interest. A credit, which holds
    7
        limited utility, is an inadequate remedy by every measure. Thus, even where a
    8
    9   Plaintiff has accepted such a credit—even if it was awarded with additional credits,

   10   totaling more in credit than the Plaintiff’s original purchase—it is inadequate and
   11
        cannot moot that Plaintiff’s claims.
   12
   13         Moreover, pursuant to Chen, even if Plaintiffs had received full refunds,

   14   interest, and disgorgement of profits, they would still be able to pursue the case on
   15
        behalf of the class: “[E]ven if the district court entered judgment affording [plaintiff]
   16
   17   complete relief on his individual claims for damages and injunctive relief, mooting

   18   those claims, [plaintiff] would still be able to seek class certification under Pitts v.
   19
        Terrible Herbst, Inc., 653 F.3d 1081 (9th Cir. 2011.)” Chen, 819 F.3d at 1138.
   20
   21   Defendants are not making refunds available to everyone even now, despite their
   22   stated policies. For example, on August 11, 2020, KGTV, a local news station located
   23
        in San Diego, California, reported the experience of a Dodgers fan (not a plaintiff in
   24
   25   this action) who did not hear anything until recently from the team, and then, was
   26   given a credit—not a refund: “Although Major League Baseball announced refund
   27
        policies in April, Gallegos said they didn’t hear anything until July. They received
   28
                                                -17-
                         CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                           MOTION TO DISMISS FOR LACK OF JURISDICTION
                                   Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 24 of 26 Page ID #:1644




    1   an email from the Dodgers, offering ticketholders ‘with an account credit for all 2020

    2   tickets and parking (plus applicable fees).’” Melissa Mecija, Confusion and legal
    3
        challenges remain over MLB ticket refunds, 10 News (Aug. 11, 2020)
    4
    5   https://www.10news.com/news/local-news/confusion-and-legal-challenges-remain-

    6   over-mlb-ticket-refunds (last accessed Aug. 31, 2020).
    7
        IV.   LEAVE TO AMEND
    8
    9         In the event Defendants’ motion is granted in any respect, Plaintiffs

   10   respectfully request leave to amend, or alternatively permission to move for such
   11
        leave under Rule 15(a)(2), which provides for such leave to be “freely given when
   12
   13   justice so requires.” See, e.g., Sparling v. Daou (In re Daou Sys.), 411 F.3d 1006,

   14   1013 (9th Cir. 2005).
   15
         V.   CONCLUSION
   16
   17         For the reasons stated above, Plaintiffs respectfully request that the Court deny

   18   Defendants’ Motion to Dismiss in its entirety.
   19
   20   DATED: September 2, 2020
                                            Respectfully submitted,
   21
   22                                       /s/ Alex R. Straus
                                            Alex R. Straus (SBN 321366)
   23                                       GREG COLEMAN LAW PC
   24                                       16748 McCormick Street
                                            Los Angeles, CA 91436
   25                                       Tel: (917) 471-1894
   26                                       Fax: (865) 522-0049
                                            alex@gregcolemanlaw.com
   27
   28
                                               -18-
                        CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                          MOTION TO DISMISS FOR LACK OF JURISDICTION
                                  Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 25 of 26 Page ID #:1645




    1                                    William A. Ladnier (SBN 330334)
                                         GREG COLEMAN LAW PC
    2                                    800 S. Gay Street, Suite 1100
    3                                    Knoxville, TN 37929
                                         Tel: (865) 247-0080
    4                                    Fax: (865) 522-0049
    5                                    will@gregcolemanlaw.com

    6                                    David Azar (SBN 218319)
    7                                    MILBERG PHILLIPS GROSSMAN LLP
                                         16755 Von Karman Avenue, Suite 200
    8                                    Irvine, CA 92606
    9                                    Tel: (212) 594-5300
                                         dazar@milberg.com
   10
   11                                    Marc Grossman (admitted pro hac vice)
                                         Peggy J. Wedgworth (admitted pro hac vice)
   12                                    Andrei V. Rado (admitted pro hac vice)
   13                                    Blake Yagman (admitted pro hac vice)
                                         Michael A. Acciavatti (admitted pro hac vice)
   14                                    MILBERG PHILLIPS GROSSMAN LLP
   15                                    One Pennsylvania Plaza, Suite 1920
                                         New York, NY 10119
   16                                    Tel: (212) 594-5300
   17                                    mgrossman@milberg.com
                                         pwedgworth@milberg.com
   18                                    arado@milberg.com
   19                                    byagman@milberg.com
                                         macciavatti@milberg.com
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            -19-
                       CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                         MOTION TO DISMISS FOR LACK OF JURISDICTION
                                 Case No. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 99 Filed 09/02/20 Page 26 of 26 Page ID #:1646




    1
    2                            CERTIFICATE OF SERVICE
    3
    4         The undersigned certifies that on this 2nd day of September, a copy of
    5
        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
    6
    7   DISMISS CLAIMS AGAINST OFFICE OF THE COMMISSIONER ET AL. FOR

    8   LACK OF JURISDICTION was filed electronically with the Clerk of Court using the
    9
        CM/ECF system which will send notification of the filing to all counsel of record.
   10
   11
   12                                         /s/ Alex R. Straus
                                              Alex R. Straus
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -20-
                        CORRECTED PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                          MOTION TO DISMISS FOR LACK OF JURISDICTION
                                  Case No. 2:20-cv-03643-DSF-JEM
